Citation Nr: 0418789	
Decision Date: 07/14/04    Archive Date: 07/27/04

DOCKET NO.  03-21 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran had active service from January 1967 to November 
1970.  He had no foreign or overseas military service.  His 
military occupational specialty (MOS) was an aircraft 
mechanic.  

This case comes to the Board of Veterans' Appeals (Board) 
from a December 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York.  

After the issuance of the June 2003 statement of the case 
(SOC), in July 2003 the veteran requested a hearing before a 
Decision Review Officer.  That hearing was scheduled for 
October 2003, but an October 2003 Report of Contact indicates 
the veteran requested that his hearing be rescheduled for 
December 2003.  However, a November 2003 VA Form 21-4138, 
Statement in Support of Claim, from the veteran's 
representative states the veteran had nothing more to offer 
in support of his claim and did not want a personal hearing.  
Accordingly, his request for a hearing at the RO has been 
withdrawn.  


FINDING OF FACT

Although there are diagnoses of non-combat PTSD in VA 
clinical records, repeated in-depth psychiatric evaluations 
have not yielded a diagnosis of PTSD and there is no 
corroborating evidence of the veteran's alleged non-combat 
in-service stressor.  


CONCLUSION OF LAW

The veteran's PTSD was not incurred in or aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2003).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) became effective on November 9, 
2000, and implementing regulations were created and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The 
VCAA and implementing regulations eliminated the requirement 
of submitting a well-grounded claim and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a); Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).  See also Valiao 
v. Principi, 17 Vet. App. 229, 332 (2003) (implicitly holding 
that RO decisions and statements of the case may satisfy this 
requirement).  

Recently, in Pelegrini v. Principi, 17 Vet. App. 412 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) revisited the requirements imposed upon VA by the 
VCAA.  The Court held, among other things, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a) (West 2002), must 
be provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  Id. at 422.  

In this case, the veteran was provided the required VCAA 
notice by letter of May 2002, which was prior to the RO's 
denial in December 2002.  This was in accordance with the 
holding in Pelegrini.  



With respect to the VCAA letter of May 2002, the veteran was 
requested to respond within 60 days.  Considering this in 
light of the VCAA, it must be noted that 38 C.F.R. 
§ 3.159(b)(1) (2003) was recently invalidated by the United 
States Court of Appeals for the Federal Circuit in Paralyzed 
Veterans of America (PVA) v. Secretary of Veterans Affairs, 
345 F.3d 1334 (Fed. Cir. September 2003).  The offending 
regulatory language suggested that an appellant must respond 
to a VCAA notice within 30 days (akin to the 60-days 
preferred response time here) and was misleading and 
detrimental to claimants whose claims were prematurely denied 
short of the statutory one-year period provided in 
38 U.S.C.A. § 5301(a).  Thus, that regulatory provision was 
invalid because it was inconsistent with the statute.  

The PVA decision created some confusion about whether VA 
could actually decide all claims prior to the expiration of 
the one-year statutory period.  See PVA; see also 38 U.S.C.A. 
§ 5103(b)(1)(2002).  This is significant because, previous to 
this, VA had issued implementing regulations that allowed VA 
to decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  

In particular, the Act clarifies that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)).  The effective date of that 
provision is November 9, 2000, the date of enactment of the 
VCAA.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(c)).  The new law does not require VA to 
send a new notice to claimants.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(e)).  

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the veteran's appeal was ongoing during this change in the 
law.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).

The Court also held in Pelegrini that that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2003) must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Id. at 422.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1) (2003).

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the precise 
language specified by the Pelegrini Court in its description 
of the "fourth element" of the VCAA notification 
requirement, the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  Moreover, in a recent precedent 
opinion of the VA General Counsel it was held that the 
language in Pelegrini stating that VA must request all 
relevant evidence in the claimant's possession was mere 
dictum and, thus, not binding.  See VAOGCPREC 1-2004 (Feb. 
24, 2004) (the Court's statements in Pelegrini that sections 
5103(a) and 3.159(b)(1) require VA to include such a request 
as part of the notice provided to a claimant under those 
provisions is obiter dictum and is not binding on VA).  The 
Board is bound by the precedent opinions of VA's General 
Counsel, as chief legal officer for the Department.  
See 38 U.S.C.A. § 7104(c).



The veteran alleged in his September 2001 claim for service 
connection for PTSD that his in-service stressor was having 
been wrongfully arrested during service for a sexual assault 
and the problems he encountered during imprisonment from May 
to December 1969, until he was found innocent of all charges 
and granted a pardon.  He also alleged there was an earlier 
period of incarceration for a drug-related offense but that 
this was not relevant to his claim for PTSD.  Accordingly, 
the RO obtained all records pertaining to any disciplinary 
actions against him.

In the September 2001 claim it also was noted the veteran had 
been in a VA domiciliary, and these records have been 
obtained.  

There was no information provided by the veteran, or his 
representative, in response to the May 2002 VCAA letter.  
However, in an attachment to the July 2003 VA Form 9, it was 
stated the veteran continued to claim to have PTSD as a 
result of experiences while wrongfully incarcerated due to a 
sexual assault on active duty.  It was further stated that 
the "veteran has recently come to understand some other 
circumstances that actually took place during an earlier 
incarcerated period, for Heroin possession, which were life 
threatening."  It was also stated that he was preparing a 
statement for VA consideration that "may be" new stressor 
information, might require additional corroboration, and 
would have a connection to both criminal offenses and both 
periods of incarceration.  No further information or evidence 
concerning this since has been submitted, however, either by 
the veteran or his representative, despite the fact that 
almost two years have passed since that May 2002 VCAA letter.

Although the veteran's service medical records (SMRs) have 
not been obtained, there is no allegation that the symptoms 
of PTSD were first displayed during service or that he was 
seen, treated or evaluated for psychiatric disability 
during service.  Also, there is no indication that he has 
received any private treatment, evaluation or hospitalization 
for PTSD since service.  Also, he has declined to testify in 
support of his claim.  The more recent statements and 
correspondence from him and his representative do not make 
reference to or otherwise mention any additional treatment 
from other sources 
(e.g., private or non-VA, etc.).  

Accordingly, no further development is required to comply 
with the VCAA or the implementing regulations.  And the 
veteran is not prejudiced by the Board deciding his appeal 
without first remanding the case to the RO.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Background

The veteran's service records reflect that he left his place 
of duty without permission in January 1969, and that in 
February 1969 he received an Article 15 punishment and a one-
stripe reduction.  

In June 1969 the veteran was arrested for possession and use 
of Heroin and incarcerated until his trial and conviction in 
September 1969, following which he remained incarcerated 
until his sentence was remitted, and he was released in 
April 1970.  The service records do not document any other 
period of incarceration, nor any arrest or disciplinary 
action for any alleged sexual assault.  

Private clinical records from 1979 to 1983 show the veteran 
sustained multiple injuries in 1979 when he was struck by an 
automobile, injuring his neck, back, both knees, both ankles 
as well as his head, chest, and abdomen.  

The report of a February 1995 VA examination shows a 
diagnosis of AIDS.

Also on file are records from a VA Domiciliary from December 
2000 to May 2002.  In December 2000 there was a diagnosis of 
polysubstance abuse and the veteran reported that Heroin had 
been his only drug of choice.  Also in that month, he related 
a long history of arrests and, in total, 18 months of 
incarceration in his lifetime.  In January 2001 he was 
participating in group therapy and it was noted that testing 
yielded a score indicative of possible PTSD.  Later that 
month it was noted that he had some symptoms of possible PTSD 
due to his violent past, to include jail time.  

Also in January 2001 the veteran was seen in non-combat PTSD 
group therapy.  Testing yielded a score consistent with a 
diagnosis of non-combat PTSD, based on DSM-IV criteria.  His 
traumas included growing up as a gang leader in Philadelphia 
and having been in a military stockade when there was a riot 
in which people were shot and killed.  He also had worked 
with other soldiers who went to Vietnam and were killed.  He 
also had duties that dealt with wounded soldiers returning 
from Vietnam and the bodies of soldiers killed in Vietnam.  

Beginning in February 2001, there are repeated notations in 
the VA records of psychotic symptoms, some of which were 
delusions of a religious nature.  In January 2002 it was 
reported the veteran's PTSD was related to a past history of 
traumatic deaths of loved ones.  The assessments were a past 
history of possible organic psychosis, chronic medical 
problems related to hepatitis C and HIV.  His current 
stresses were related to ongoing abstinence and persistent 
mental illness.  

In March 2002, the veteran underwent a 30-minute interview, 
with mental status evaluation, and his chart was reviewed.  
The relevant assessment was possible organic psychosis.  His 
current stresses were related to ongoing abstinence and 
persistent mental illness.  In April 2002 he underwent 
another 30-minute interview, with mental status evaluation, 
and his chart again was reviewed.  The assessments were 
probable organic psychosis secondary to Heroin and/or HIV.  
His current stresses were related to ongoing abstinence and 
persistent mental illness.

Governing Laws and Regulations

For service connection to be granted for any disability, it 
is required that the facts, as shown by the evidence, 
establish that a particular injury or disease resulting 
in chronic disability was incurred in service, or, if pre-
existing service, was aggravated therein.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Furthermore, with chronic disease 
shown as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service-
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  For the showing of chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Id.  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  Id.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  Id.; See, too, Savage v. 
Gober, 10 Vet. App. 488, 495 (1997). 

Service connection is also permissible for any disease 
initially diagnosed after discharge from service when all of 
the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

In determining whether service connection is warranted, VA is 
responsible for considering both the positive and negative 
evidence.  If the evidence, as a whole, is supportive or is 
in relative equipoise (i.e., about evenly balanced), then the 
veteran prevails.  Conversely, if the preponderance of the 
evidence is negative, then service connection must be denied.  
See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  See 
also Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001) 
("[T]he VCAA simply restated what existed in section 5107 
regarding the benefit-of-the-doubt doctrine" and does not 
mandate a discussion of all lay evidence of record.)

PTSD

The regulation governing claims for service connection for 
PTSD, 38 C.F.R. § 3.304(f), was amended in June 1999, but 
retroactively effective from March 7, 1997, to comply with 
the holding of The United States Court of Appeals for 
Veterans Claims (Court's) decision in Cohen v. Brown, 10 Vet. 
App. 128 (1997).  The regulatory amendment was made effective 
from the date of the Cohen decision.  As revised effective 
March 7, 1997, 38 C.F.R. § 3.304(f) requires (1) medical 
evidence diagnosing the condition in accordance with section 
4.125(a), i.e., the Fourth Edition of the Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV), (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and (3) a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f) (2003).  

An additional amendment to 38 C.F.R. § 3.304(f) was enacted 
effective from March 7, 2002.  But these additional 
regulatory changes were primarily directed at claims 
involving service connection for PTSD based on a personal 
assault.  The changes in the regulation pertaining to PTSD, 
concerning this claim at issue, were not substantive in 
nature.  As such, the Board deciding his claim at this time 
would not prejudice the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

In adjudicating a claim for service connection for PTSD, the 
evidence necessary to establish the occurrence of a stressor 
during service to support the diagnosis will vary depending 
on whether the veteran "engaged in combat with the enemy."  
See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If it is 
determined through military citations or other supportive 
evidence that he engaged in combat with the enemy, and the 
claimed stressors are related to his combat, his lay 
testimony regarding the reported stressors must be accepted 
as conclusive evidence as to their actual occurrence and no 
further development or corroborative evidence will be 
necessary, provided the testimony is found to be 
satisfactory-that is, not contradicted by service records, 
and "consistent with the circumstances, conditions, or 
hardships of such service."  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d), (f); Doran v. Brown, 6 Vet. App. 283, 289 (1994). 

If, however, it is determined the veteran did not engage in 
combat with the enemy, or the claimed stressor is not related 
to combat, his lay testimony alone will not be enough to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain service records or other 
corroborative evidence substantiating or verifying his 
testimony or statements as to the occurrence of the claimed 
stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  



When there is a current diagnosis of PTSD, the sufficiency of 
the claimed in-service stressor is presumed.  Cohen, 10 
Vet. App.. at 144.  Nevertheless, credible evidence that the 
claimed in-service stressor actually occurred is still 
required.  38 C.F.R. § 3.304(f).  And credible supporting 
evidence of the actual occurrence of an 
in-service stressor cannot consist solely of after-the-fact 
medical nexus evidence.  See Moreau v. Brown, 9 Vet. 
App. 389, 396 (1996).  

In addition, VA Adjudication Procedural Manual M21-1 provides 
in pertinent part:

A stressor is not to be limited to just one single 
episode.  A group of experiences also may affect an 
individual, leading to a diagnosis of PTSD.  

MANUAL M21-1, Part VI, P 11.38(a)(2) (Sep. 12, 1997).

Here, there are diagnoses in the VA records of non-combat 
PTSD.  So the essential question, then, is whether there also 
is credible supporting evidence that the claimed in-service 
stressor actually occurred.  And unfortunately there is none, 
so the claim must be denied.

The veteran's military records show that, while he received 
disciplinary action in February 1969 for an offense the month 
before, he was not incarcerated.  He was incarcerated from 
June to September 1969, pending trial for possession and use 
of Heroin, and then continued to be incarcerated until his 
sentence was remitted in April 1970.  There is absolutely no 
evidence whatsoever, however, corroborating his allegation 
that he was wrongfully arrested and incarcerated, or even 
convicted of a rape or other sexual offense, of which he was 
innocent until pardoned by his base commander.  So it 
logically follows there could not have been any stressor 
stemming from a second putative period of incarceration.  



Also, there is no corroboration that in the veteran's MOS of 
an aircraft mechanic he was exposed to wounded or dead 
soldiers returning from Vietnam.  Likewise, there is no 
corroborating evidence that there was a riot in the place 
where he was incarcerated for the drug offense.  Quite 
simply, his allegations remain unsubstantiated.

Moreover, to the extent that any pre-service involvement in 
gang-related activity or post-service deaths of loved ones 
may have caused the veteran's PTSD, these events and 
unfortunate circumstances obviously are unrelated to his 
military service and, therefore, are not a basis for a grant 
of service connection for PTSD.  Lastly, the Board finds it 
significant to note that the most thorough psychiatric 
evaluations in March and April 2002 did not even yield a 
diagnosis of PTSD, much less a medical nexus opinion 
etiologically linking this condition to the alleged stressors 
in service.  So, on these facts, service connection for PTSD 
due to the alleged non-combat stressors is not warranted.  
And since, for the reasons stated, the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt 
doctrine does not apply.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.  


ORDER

The claim for service connection for PTSD is denied.



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



